— Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered July 3, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 Vi to 15 years, unanimously affirmed.
Since defendant never objected to the trial court’s supplemental instructions, his contention on appeal that they were erroneous and inadequate and expressed hostility and impatience with the jury’s questions is unpreserved for review (People v Gruttola, 43 NY2d 116, 123). In any event, were we to review in the interest of justice, we would find that the court’s responses were appropriate.
Defendant contends, inter alia, that the trial court responded improperly to a jury question as to how much longer it should deliberate in the face of a likely deadlock, by telling it that it was not "focused” on the issues and to resume deliberations. This response was not improper given the tenor of the eight other questions the jury had posed in deliberating a mere 2 Vi hours. It is only when the trial court refuses to respond to an important question that an omission cannot be ignored (People v Malloy, 55 NY2d 296, 302). Defendant’s other claims concerning the supplemental instructions are also without merit. Concur — Carro, J. P., Wallach, Ross and Asch, JJ.